Title: To George Washington from John Hancock, 26 November 1776
From: Hancock, John
To: Washington, George



Sir,
Philada Novr 26th 1776.

In Consequence of your Dispatches by Genl Mifflin, who arrived here on Sunday Evening, the Congress, the next Day, came to the enclosed Resolves, which I do myself the Honour of forwarding in Obedience to their Commands. They will inform you of the Steps taken to reinforce your Army at this Juncture.
The Urgency of Affairs, will, I trust, induce the Militia to exert themselves in a proper Manner, on this Occasion; as it is extremely evident that Nothing but such an Exertion will be effectual in our present Situation.
The Congress have ordered General Mifflin to stay in this City, until you shall require his Attendance at Head Quarters, being well convinced that his Influence, which is very considerable over the Associators of this Place, will be employed to spirit them on to the most vigorous Measures. I have the Honour to be with every Sentiment of Esteem & Respect Sir your most obed. & very hble Servt

John Hancock Presidt

